Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is in response filed on January 25, 2021.

Response to Amendment
3.	Applicant’s arguments/amendments with respect to pending claims 1-2, 5-9, and 13-20 filed 01/25/2021 have been fully considered but not persuasive.  Claims 1, 8 and 14 have been amended to more clearly recite the invention. Claims 3-4 10 and 12 have been canceled. No new matter is introduced. The Examiner would like to point out that this action is made final (See MPEP 706.07a).

Response to Argument
4.	Applicant’s arguments filed January 25, 2021 have been fully considered but they are persuasive.

5.	Regarding claims 1-2, 5-9, and 13-20 under the non - statutory obvious type double patenting rejection, the rejections are maintained at this time. See of the office action below.

Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


7.	Claims 1-2, 5-9, and 13-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Pub. No. 2020/0151243 (hereinafter refereed as ‘243) Although the conflicting claims are not identical, they are not patentably distinct from each other.
The following is referring to the independent claim


[Symbol font/0xB7]  	As per independent claims 1, 8 and 14, 
		Independent claims 1, 8 and 14 of the instant application and claim 1, of the ‘243 U.S. Pub.  recite similar limitation. The above independent claims, namely claims 1, 6 and 11 of the instant/present application would have been obvious over independent claim 1 and 11, of the ‘243 U.S. Pub because each and every element of the above independent claims 1, 8 and 14 of the present application is anticipated by the corresponding independent claims 1 and 11of the ‘243 U.S. Pub.

The following is referring to the dependent claims

[Symbol font/0xB7]  	Referring to dependent claims 2, 5-9, 11, and 13-20,
Claims two, 5-9, 11, and 13-20 of the instant application is also anticipated by claims 2-10 and 12-20 of the ‘243 U.S. Pub since the corresponding claims further recite similar/same limitation of the same subject matter.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on 






A.G.
April 10, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434